      Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 1 of 13




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 HARRIS COUNTY, TEXAS,                        §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §    CIVIL ACTION H- 19-4994
                                              §
 ELI LILLY & COMPANY, et al.,                 §
                                              §
       Defendants.                            §

                           MEMORANDUM OPINION AND ORDER

        Pending before the court is a motion for partial dismissal of plaintiff Harris County’s

second amended complaint. Dkt. 76. Defendants Eli Lilly and Company, Novo Nordisk Inc., and

Sanofi-Aventis U.S. LLC (collectively, the “Manufacturer Defendants”); and defendants Express

Scripts Holding Company, Express Scripts, Inc., ESI Mail Pharmacy Services, Inc., Express

Scripts Pharmacy, Inc., CVS Health Corporation, Caremark RX, L.L.C., Caremark, L.L.C.,

CaremarkPCS Health, L.L.C., Caremark Texas Mail Pharmacy, LLC, Aetna RX Home Delivery,

LLC, Aetna Pharmacy Management Services, LLC, Optum, Inc., and OptumRX, Inc.,

(collectively, the “PBM Defendants”), request that the court dismiss Harris County’s claims

asserted under the Texas Deceptive Trade Practices Act (“DTPA”) with prejudice. Id. After

considering the motion, response, reply, second amended complaint, and the applicable law, the

court is of the opinion that the motion to dismiss Harris County’s DTPA claim (Dkt. 76) should

be DENIED.
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 2 of 13




                                         I. BACKGROUND

       This order only addresses Harris County’s DTPA claim. Harris County provides health

benefits to its employees through a self-funded health plan. Dkt. 68 (second amended complaint).

It subsidizes its beneficiaries’ prescription drug purchases, including purchases of drugs used to

treat diabetes. Id. It also purchases diabetes medications for prisoners in Harris County jails. Id.

       Harris County alleges that the Manufacturer Defendants manufacture most diabetes

medications in the United States, and the PBM Defendants manage the pharmacy benefits for most

people in the United States. Id. It asserts that the Manufacturer Defendants “have in lockstep

raised the reported prices of their respective diabetes drugs in an astounding manner,” including

an insulin price increase of up to 1000%. Id. Harris County contends the reason for the price

increase is a conspiracy between the PBM and Manufacturer Defendants to create a secret spread

between the reported price for diabetic medications and the true net price for the same drugs. Id.

Harris County calls this conspiracy the “Insulin Pricing Scheme.” Id.

       Under this alleged scheme, the PBM Defendants represent to their clients that they use

their market power to drive down prices by causing manufacturers to compete on price for

placement on their formularies. Id. Harris County alleges that instead, the PBM Defendants

“exploit their market power to cause substantial increases in the prices of diabetes medications in

order to create massive profits for themselves and the Manufacturer Defendants,” which increases

costs for employers who provide employee health benefits, like Harris County. Id. Harris County

asserts that the Manufacturer Defendants artificially raised their reported prices and then secretly

refunded a significant portion of the increase to the PBM Defendants, calling the secret refunds

“rebates, discounts, concession fees, etc.” Id. Harris County asserts that in reality the refunds are

a quid pro quo for formulary inclusion and that the PBM Defendants grant formulary status based



                                                 2
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 3 of 13




on the highest inflated price and largest refund amount. Id. Harris County asserts that it spends

millions of dollars on diabetes medications and that a substantial part of the amount it spends can

be attributed to the inflated prices due to the Insulin Pricing Scheme. Id.

       The fifth cause of action in Harris County’s complaint is a DTPA claim based on the Insulin

Pricing Scheme. Id. Harris County alleges that the defendants’ scheme resulted in violations of

the following subsections of the DTPA: 17.46((B)(5), 17.46(B)(11), 17.46(B)(24), and

17.50(A)(3). Id. Harris County alleges that it is a “consumer” under the DTPA because it is “‘a

subdivision . . . of this state who seeks or acquires by purchase or lease, any goods or services,’

including diabetes medication and pharmacy benefit management services.” Id. (quoting the

definition of “consumer” in the DTPA). It asserts that the defendants misrepresented that the

prices for diabetes medications, the PBM Defendants misrepresented the price reductions to payors

like Harris County by indicating that the money they received from the Manufacturer Defendants

lowered the overall prices of the medications, the Manufacturer Defendants failed to disclose that

the reported prices were not the result of competitive market forces and were artificially inflated

in coordination with the PBM Defendants, the PBM Defendants failed to disclose that their

formulary construction did not lower the overall price for diabetes medications, and the defendants

took advantage of Harris County’s lack of knowledge of the scheme to a “grossly unfair degree.”

Id. Harris County alleges that each purchase it made based on the falsely inflated prices represents

an independent harm to the County. Id. It asserts that it paid excessive and inflated prices every

time it paid for an at-issue drug, noting that there are sixty different National Drug Codes

associated with the at-issue drugs and the purchases took place at varying times and were dispensed

at countless different pharmacies. Id. It contends that each purchase benefitted Harris County

because “the health and well-being of its employees is essential to Harris County’s ability to fulfill



                                                  3
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 4 of 13




its mission.” Id. Harris County also alleges that the defendants engaged in a conspiracy to violate

the DTPA, citing Four Brothers Boat Works, Inc. v. Tesoro Petroleum Cos., Inc., 217 S.W.3d 653,

667 (Tex. App.—Houston [14th Dist.] 2006, pet. denied). Id.

       The defendants move for dismissal of the DTPA claims. Dkt. 76. First, they assert that

the DTPA has a statutory limit of $500,000 because it is designed to protect small consumers, and

Harris County by no means qualifies as a small consumer and does not, in fact, meet the statutory

definition of “consumer.” Id. They contend that all of Harris County’s purchases relate to two

“projects” and must be aggregated accordingly. Id. The defendants’ proposed project categories

are (1) providing insurance coverage to subsidize prescription drugs purchased by Harris County’s

health plan beneficiaries; and (2) purchasing drugs for Harris County inmates. Id. The defendants

assert that since Harris County alleges it “spent tens of millions of dollars on at-issue diabetes

products,” there is no way the purchases in these two categories fall below the $500,000 statutory

limit. Id. Second, they argue that the claims relating to the diabetes medicines for employees

should be dismissed because Harris County is not a consumer under the DTPA with regard to the

drugs purchased for health plan beneficiaries because the drugs were not purchased for Harris

County’s benefit and any benefit Harris County received was an incidental benefit. Id. Third, the

defendants argue that the claim that the defendants conspired to violate the DTPA must be

dismissed because the County fails to state an underlying DTPA claim. Id.

       Harris County responds that it provides insurance coverage that subsidizes prescription

drugs for its 38,000 employees, retirees, and their dependents, and it purchases diabetes

medications for inmates in the county’s jails, and each insulin transaction involving the at-issue

drugs is a separate DTPA violation. Dkt. 78. Harris County contends that it never purchased

insulin in an aggregated amount or for a contracted price exceeding $100,000. Id. Also, the



                                                4
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 5 of 13




County asserts that the transactional limit is an affirmative defense that the defendants have to

plead and prove. Id. (citing Eckman v. Centennial Savs. Bank, 784 S.W.2d 672, 675 (Tex. 1990)

(holding that the defendant has the burden of proving the applicability of a $25 million exception

to “business consumer status” under the DTPA). At the bare minimum, Harris County contends

there are genuine issues of material fact relating to whether the entire series of purchases was a set

of transactions relating to the same project. As to the incidental beneficiary argument, Harris

County argues that it pled that it benefitted from the transactions because it prioritizes the health

and well-being of its employees, and it thus is a “consumer” under the DTPA for all of the

transactions at issue. It notes that Texas law does not require that DTPA “consumers” are direct

purchasers; instead, standing is established based on the individual’s relationship to the

transaction. Id. (citing Kennedy v. Sale, 689 S.W.2d 892 (Tex. 1985), and Birchfield v. Texarkana

Mem’l Hosp., 747 S.W.2d 361 (Tex. 1987) (“A plaintiff establishes her standing as a consumer in

terms of her relationship to a transaction, not by a contractual relationship with the defendant.”)).

As to the alleged conspiracy, Harris County asserts that it has properly pled that each defendant’s

conduct violated the DTPA and thus the defendants’ argument that the conspiracy claims fails for

lack of an underlying DTPA claim has no merit. Id.

       The motion to dismiss is now ripe for consideration. The court will first set forth the legal

standard and then consider the parties’ arguments.

                                       II. LEGAL STANDARD

       Neither party asserts in their briefing on this motion that a heightened pleading standard

applies. See Dkts. 76, 78 (both noting the Rule 8(a)(2) pleading standard). “Federal Rule of Civil

Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing that the pleader

is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1964–65 (2007).



                                                  5
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 6 of 13




In considering a Rule 12(b)(6) motion to dismiss a complaint, courts generally must accept the

factual allegations contained in the complaint as true. Kaiser Aluminum & Chem. Sales, Inc. v.

Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982). The court does not look beyond

the face of the pleadings in determining whether the plaintiff has stated a claim under Rule

12(b)(6). Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “[A] complaint attacked by a

Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, [but] a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (citations omitted). The “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Id. The supporting facts must be plausible—enough to raise a

reasonable expectation that discovery will reveal further supporting evidence. Id. at 556.

                                           III. ANALYSIS

A.     Statutory Limit

       The court first considers whether Harris County’s purchases of diabetes medications should

be treated as separate, distinct transactions, or if all of the health care plan beneficiary purchases

and all of the Harris County jail purchases should be aggregated into two separate “projects.” The

DTPA does not “apply to a cause of action from a transaction, a project, or a set of transactions

relating to the same project, involving total consideration by the consumer of more than $500,000,

other than a cause of action involving a consumer’s residence.” Tex. Bus. & Com. Code Ann.

§ 17.49(g). The defendants argue that this provision “ensures that the DTPA remains a source of

relief for small consumer transactions, not for multi-million-dollar disputes brought by a single,

sophisticated plaintiff like Harris County.” Dkt. 76. They note that Harris County asserts in the

second amended complaint that it has spent tens of millions of dollars on diabetes products. Id.



                                                  6
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 7 of 13




Harris County alleges in its pleading that each at-issue purchase constitutes a separate DTPA

violation, but the defendants contend this is a legal conclusion and does not correspond with the

purpose of this portion of the statute, which was included by the legislature to relieve consumers

in small transactions. Dkts. 68, 76. The defendants point out that courts broadly construe the

“large-transactions exemption” of the DTPA and find that if sets of transactions relate to the same

project, or are part of a “common undertaking,” they should be valued collectively. Dkt. 76. Here,

the defendants argue that all of Harris County’s diabetes drug purchases relate to two “projects”:

health benefits for employees or medications for inmates. Id. Thus, according to the defendants,

these transactions were part of a “common undertaking” even if they were for different medications

at different times.

        Harris County responds that none of the individual transactions involves consideration over

$500,000. Dk. 78. Instead, the most Harris County paid for any of the at-issue transactions was

$1,784.40. Id. It notes that the term “project” is not defined in the DTPA, but Texas courts have

found that transactions relate to the same “project” if they are part of a “proposed or planned

undertaking.” Dkt. 78 (citing Spraj Props. LLC v. Regions Bank, No. 3:13-cv-3472, 2015 WL

11120528, at *7 (N.D. Tex. May 12, 2015), and Glob. Int’l, LLC v. ProBalance, Inc., No. 3:15-

cv-677, 2016 WL 6646225 (N.D. Tex. Nov. 9, 2016)). According to Harris County, this is

typically in cases where there are defined business relationships between corporate entities to

achieve a particular aim, such as a series of transactions related to the same construction loan or a

long-running manufacturing and distribution relationship involving the same product. See id.

Harris County asserts that the cases the defendants rely on involved multi-million-dollar

corporations engaged in a series of nearly identical purchases of specific products from the same

upstream suppliers in the normal course of business. Id. Harris County asserts that it is not a large



                                                 7
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 8 of 13




corporation, and it pays a substantial portion of the pharmaceutical purchases for 38,000

beneficiaries from its self-funded health care plan as well as medications for the jails. Id. Harris

County contends that these are not repeat purchases for use in the ordinary course of business; they

are discrete consumer transactions. Id. Harris County also asserts that the transactional limit is an

affirmative defense and the defendants thus have the burden of proof. Id. (citing Eckman, 784

S.W.2d at 675). Harris County argues that at a bare minimum there are genuine issues of material

fact relating to whether the entire series of purchases was a set of transactions relating to the same

project.

       In reply, the defendants first argue that it does not matter if section 17.49(g) is an

affirmative defense because dismissal under Rule 12(b)(6) is still appropriate when dismissal

based on an affirmative defense is appropriate based on the face of the complaint. Dkt. 80 at 2 n.1

(citing Basic Cap. Mgmt., Inc. v. Dynex Cap., Inc., 976 F.3d 585, 588 (5th Cir. 2020)). They state

that the County’s position that each transaction should be counted separately would render the

statutory limits in the DTPA meaningless. Dkt. 80. They argue that the County cannot reconcile

its $27 million in insulin purchases with the prohibition on claims arising from a set of transactions

relating to the same project that exceed $500,000. Id. The defendants again assert that the

County’s allegations establish the $27 million in insulin purchases relate to two projects (1)

subsidizing insulin purchases by beneficiaries of the County’s health plan; and (2) purchasing

insulin for inmates at HB jails. Id. They contend that the purpose of § 17.49(g) is to remove

litigation between big businesses from the scope of the DTPA. Id. (citing Spraj Props. LLC, 2015

WL 11120528, at *7). They argue that in construing § 17.49(g), courts do not focus on the types

of differences in the individual transactions noted by the County and instead focus on whether the

transactions are part of a “common undertaking.” Id. (citing Nestlé Purina Petcare Co. v. Blue



                                                  8
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 9 of 13




Buffalo Co. Ltd., 181 F. Supp. 3d 618, 635–36 (E.D. Mo. 2016) and Obermeyer Hydro Accessories,

Inc. v. CSI Calendering, Inc., No. 14-cv-00184-RM-KMT, 2015 WL 506896, at *3–4 (D. Colo.

Feb. 5, 2015)).

       While the court finds Harris County’s argument that section 17.49(g) is an affirmative

defense persuasive, see Eckman, 784 S.W.2d at 675 (finding a similar exception to consumer status

is an affirmative defense), the court agrees with the defendants that dismissal under Rule 12(b)(6)

may still be appropriate if the defense appears on the face of the complaint. EPCO Carbon Dioxide

Prods., Inc. v. JP Morgan Chase Bank, NA, 467 F.3d 466, 470 (5th Cir. 2006). However, here, it

is plausible that after discovery it will make sense to divide the transactions into groups that have

total consideration for each set of transactions relating to the same project of less than $500,000.

It obviously depends on how one defines the “project.” 1 The defendants favor a broad definition

that groups every purchase of diabetes medication from each defendant for every type of employee

together and then lumps all purchases for Harris County jails together. Harris County favors a

narrow definition that looks at each transaction separately. The court suspects that the correct

answer lies somewhere in the middle, but discovery will be necessary to look at the similarities of

the purchases and determine whether they relate to the same project. Is the project providing

diabetes drugs to employees, in general? Or should, for example, Eli Lilly drugs be considered



1
  In the two cases that the defendants cite as supporting a “common undertaking,” the courts found
that it was clear from the complaints that the defendants in those cases involved “an ongoing
project worth over $500,000.” See Nestlé Purina Petcare, 181 F. Supp. 3d at 635–36 (considering
a claim under the Texas DTPA and finding dismissal appropriate because a series of transactions
to purchase chicken and turkey meal amounting to more than $63 million was a “series of ongoing
related transactions constituting a project worth over $500,000” when the third-party complaint
alleged a “‘sustained course of action in selling the Adulterated Meal as high-quality and single-
ingredient chicken or turkey meal for four years’”); Obermeyer Hydro, 2015 WL 506896, at *3
(considering a claim under the Texas DTPA, noting that the statute does not define “project” or
“transaction,” and holding that it “was of no importance that Plaintiff engaged in ‘discrete purchase
orders’” because the “ ‘project’ must be defined in relation to both parties”).

                                                 9
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 10 of 13




separately from Novo Nordisk drugs and Sanofi-Aventis U.S. drugs? Are they even the same type

of drugs? 2 Do they provide the same health benefits to Harris County employees? The court finds

that, in this case, it is inappropriate to attempt to resolve these questions without an evidentiary

record. Cf. Cotton Patch Café, Inc. v. Micros Sys., Inc., No. MJG-09-3242, 2012 WL 5986773, at

*8 (D. Md. Nov. 27, 2012) (determining that there were issues of material fact regarding whether

purchases of computer software for all Cotton Patch restaurants was a “series of purchases” over

$500,000 “relating to the same project” under the Texas DTPA or whether each restaurant location

was a separate project). The motion to dismiss based on section 17.49(g) is DENIED.

B.     Purchased for Harris County’s Benefit or Incidental

       The court next considers whether Harris County is a “consumer” under the DTPA that

purchased goods for its own benefit or whether it is not a “consumer” because the benefits of the

purchase of the goods (diabetes medications) were only incidental to the County. Under the

DTPA, a “consumer” is “an individual, partnership, corporation, this state, or a subdivision or

agency of this state who seeks or acquires by purchase or lease, any goods or services, except that

the term does not include a business consumer that has assets of $25 million or more, or that is

owned or controlled by a corporation or entity with assets of $25 million or more.” Tex. Bus. &

Com. Code Ann. § 17.45(4). “‘[T]he key principle in determining consumer status is that the

goods or services purchased must be an objective of the transaction, not merely incidental to it.’”

Villarreal v. Wells Fargo Bank, N.A., 814 F.3d 763, 768 (5th Cir. 2016) (quoting Maginn v.

Norwest Mortg., Inc., 919 S.W.2d 164, 166 (Tex. App.—Austin 1996, no writ)).



2
  For instance, Harris County alleges in the second amended complaint that Eli Lilly’s diabetes
medications include Humulin N, Humulin R, Humalog, Trulicity, and Basaglar. Dkt. 68. Sanofi-
Aventis U.S.’s insulins and diabetes medications paid for by Harris County and relevant to this
case are Lantus, Toujeo, Soliqua, and Apidra. Id. Novo Nordisk’s are Novolin R, Novolin N,
Novolog, Levemir, Tresiba, Victoza, and Ozempic. Id.

                                                10
    Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 11 of 13




       The defendants argue that, to the extent the County bases its DTPA claims on subsidizing

its employees’ purchases of diabetes medications, the County is a third party whose benefit from

the purchases was merely incidental. Dkt. 76. The defendants assert that the County’s employees

are the consumers, and the purchases were for their benefit, not the County’s. Id.

       Harris County asserts that because it has a self-funded plan, it paid for the drugs and was

overcharged, and each purchase directly benefitted the County because it improved the health and

well-being of its employees. Dkt. 78. Harris County points out that the second amended complaint

does not state that the County is a third party to these transactions and that the benefits to it are

merely incidental; instead, the second amended complaint states that the County benefitted from

the transactions because it prioritizes the health and well-being of its employees. Id. Harris County

notes that there can be multiple consumers in one transaction, and the County’s employees were

only involved in the transactions with these defendants because they participated in the County’s

self-funded healthcare plan. Id.

       In reply, the defendants argue that “consumer” status requires the County to be a direct

beneficiary and that the asserted benefit to the County of healthy employees is entirely derivative

of the benefit to the employees themselves. Dkt. 80. They assert that this derivative benefit is at

best incidental to the actual consumers who made prescription drug purchases. Id.

       In Wellborn v. Sears, Robuck & Co., the Fifth Circuit considered whether a fourteen-year-

old boy who was killed when an automatic garage door opener malfunctioned met the DTPA’s

definition of “consumer.” 970 F.2d 1420, 1426 (5th Cir. 1992). The case had been tried to a jury,

the plaintiff won, and the defendants appealed. Id. The defendants argued that the boy was not a

consumer under the DTPA because he was an incidental user of the garage door opener, as he did

not even drive and thus could not use it for its primary purpose. Id. The Fifth Circuit noted that



                                                 11
    Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 12 of 13




“[d]irect contractual privity between an individual and the defendant is not a consideration in

determining an individual’s status as a consumer under the DTPA.” Id. Instead, the court must

determine whether a litigant has standing as a consumer by considering the person’s “‘relationship

to the transaction.’” Id. (quoting Birchfield v. Texarkana Mem. Hosp., 747 S.W.2d 361, 368 (Tex.

1987)). Consumer status is not confined to the purchaser of the product at issue. Id. (citing

Kennedy, 689 S.W.2d at 892 (finding that an employee whose employer purchased a group

insurance policy was a consumer in relation to the policy even though he did not actually purchase

it himself)). In Wellborn, the Fifth Circuit concluded that even though the boy did not purchase

the garage door opener or enter into a contractual relationship relating to it, one of the reasons his

mother purchased it was for extra security for the boy, who regularly used it, and he therefore

“acquired the garage door opener and the benefits it provided.” Id. He qualified as a consumer

under the DTPA. Id.

       The court finds that it is plausible, given the County’s relationship to the transactions at

issue here, that the benefits it derives from the purchases of diabetes medication for is employees

is not merely incidental to the overall benefit to the employees. While the County obviously did

not use the drugs, it is plausible that the employees purchased the drugs, in part, so they would be

able to continue working as healthy employees of the County and that, in a way, the medications

were partially purchased for the County’s benefit, much like the plaintiff in Wellborn purchased

to garage door opener for her son’s benefit. The extent to which these medications benefitted the

County likely will be revealed through discovery. It would thus be premature to dismiss this claim

at this stage. The motion to dismiss the DTPA claim because the County is only an incidental

beneficiary and thus not a consumer under the DTPA is DENIED.




                                                 12
     Case 4:19-cv-04994 Document 82 Filed on 03/25/21 in TXSD Page 13 of 13




C.     Conspiracy

       The court’s final consideration is whether Harris County’s conspiracy to violate the DTPA

claim survives. The defendants argue that the County does not plausibly allege an underlying

DTPA violation to support the alleged conspiracy and that the court should therefore dismiss the

claim for conspiracy to violate the DTPA. Dkt. 76 at 9. The court, however, has found that the

County plausibly pled an underlying claim. Therefore, this argument has no merit. The motion to

dismiss the conspiracy claim is DENIED.

                                       IV. CONCLUSION

       The defendants’ motion to dismiss Harris County’s DTPA claims is DENIED.

       Signed at Houston, Texas on March 25, 2021.



                                            _________________________________
                                                       Gray H. Miller
                                               Senior United States District Judge




                                              13
